OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on January 15, 1987 and is currently in good standing. She has submitted an affidavit requesting that this Court accept her resignation from the practice of law in New York State because she no longer wishes to maintain her attorney registration in this State. In her affidavit she states that she relocated to the State of Michigan, where she was admitted to *27practice law in 1987, that she has not practiced law in New York since her relocation, and that she has no intention of returning to New York State to practice. There are no complaints pending against her.
We grant the application and direct that her name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted and name removed from roll of attorneys.